EXAMINER’S AMENDMENT/COMMENTS
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 17 February 2020, have been entered in full.  Claims 1-18, 24-27 are canceled. Claims 19 and 23 are amended.  Claims 19-23, 28-30 are under examination.
The terminal disclaimers filed on 17 February 2021 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
 
Withdrawn Objections And/Or Rejections
The Duplicate Claim Warning, as set forth at page 3 of the previous Office Action (17 November 2020), is withdrawn in view of the amendment (17 February 2021).
The rejection to claims 19-23 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter, as set forth at pages 4-5 of the previous Office Action (17 November 2020), is withdrawn in view of the amendment (17 February 2021).
The rejection to claim 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranby (US 2005/0187158, published 8/25/05) in view of Vournakis et al. (US 2004/0220140, published 11/4/04), as set forth at pages 5-10 of the previous Office Action (17 November 2020), is withdrawn in view of the amendment (17 February 2021).
The provisional rejection to claims 20-23, 25, 28-30 on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/226,796 (reference application) in view of Vournakis et al. (Reference of record; US 2004/0220140, published 11/4/04), as set forth at pages 10-13 of the previous Office 
The provisional rejection to claims 20-23, 25, 28-30 on the ground of nonstatutory double patenting as being unpatentable over claims 20, 21, 33 and 34 of copending Application No. 15/350,947 (reference application) in view of Vournakis et al. (Reference of record; US 2004/0220140, published 11/4/04), as set forth at pages 13-15 of the previous Office Action (17 November 2020), is withdrawn in view of the submitted terminal disclaimer (17 February 2021).
		
	
Allowable Subject Matter 
	Claims 19-23, 28-30 are allowed. 



				Conclusion
			Claims 19-23, 28-30 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/4/2021